Citation Nr: 1139898	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an adjustment disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active naval service from June 1991 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and from a July 2010 rating decision by the VA RO in Pittsburgh, Pennsylvania.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

With respect to the Veteran's claim of entitlement to service connection for PTSD, the Board notes that the Veteran was issued a statement of the case with respect to this issue in October 2008.  Subsequent to the issuance of this statement of the case, new pertinent evidence was received, to include a January 2010 statement in support of the Veteran's claim from a private psychiatrist, R. S. S., Jr., M.D.  The veteran did not include with this evidence a waiver of initial review by the RO.  

Since this evidence is pertinent to the Veteran's claim, has not been considered by the RO, and the Veteran has not submitted a statement waiving such consideration, it must be referred to the RO for initial review.  38 C.F.R. §§ 19.37, 20.1304 (2010).  It is incumbent upon the RO to review the evidence, and if a decision cannot be reached that is favorable to the Veteran, issue an appropriate supplemental statement of the case.  

With respect to the Veteran's claim of entitlement to service connection for an adjustment disorder, a review of the Veteran's service treatment records (STRs) shows that he was seen for psychiatric evaluations in May 1992 and June 1992.  In June 1992, the examiner diagnosed adjustment disorder with mixed disturbance of emotion and conduct.  

In August 2008, the Veteran was afforded a VA psychiatric examination.  At that time, the examiner diagnosed adjustment disorder with anxiety and depression.  However, the examiner did not provide an opinion regarding the etiology of the disability.  In contrast, the Board notes that the January 2010 medical opinion of Dr. R. S. S., Jr., offered a diagnosis of PTSD, questioning why the August 2008 VA examination failed to make such a diagnosis.  

Given these diagnostic discrepencies and the lack of an opinion regarding etiology in the August 2008 VA examination, the Board finds that the Veteran should be afforded a new VA examination in order to determine the correct diagnosis or diagnoses for the Veteran, and the etiology of any current diagnosis, including  PTSD or adjustment disorder, if found.  

With respect to the Veteran's claim of entitlement to a TDIU, the Board notes that he does not currently meet the schedular criteria for entitlement to a TDIU; however, there are two service connection issues currently on appeal.  Therefore, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues of entitlement to service connection for PTSD and adjustment disorder.  Therefore, it cannot be adjudicated at this time and is thus deferred for later consideration. 

Accordingly, the case is REMANDED to the RO for the following actions:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist with sufficient expertise to determine the nature and etiology of any currently present psychiatric disorder.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination of the Veteran and the review of the record, the examiner should provide an opinion regarding the current diagnosis or diagnoses for the Veteran.  With respect to any currently present diagnosis, including  PTSD or adjustment disorder, if found, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's active service, to specifically include his June 1992 diagnosis of adjustment disorder with mixed disturbance of emotion and conduct.  

If any psychiatric disability is found to be related to service in accordance with the criteria noted above, the examiner should also provide an opinion as to the impact of that psychiatric disorder on the Veteran's ability to obtain and maintain gainful employment, to include whether it is sufficient by itself or in combination with the Veteran's other service-connected disability as to render him unemployable.

A complete rationale for all opinions expressed must be provided.

3. The RO should confirm that the medical opinions comport with this remand and undertake any other development it determines to be warranted.

4. Then, the RO should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

